[Cite as Jackson v. Ohio Dept. of Transp., 2010-Ohio-5582.]

                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




SHAWN JACKSON

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, et al.

        Defendants

Case No. 2010-02634-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, Shawn Jackson, filed this action against defendant, Department
of Transportation (ODOT), contending his 1992 Ford Taurus was damaged as a
proximate cause of negligence on the part of ODOT personnel in conducting snow
removal operations on State Route 141 on either January 15, 2010 or January 16,
2010.        Plaintiff requested damages in the amount of $68.90, the cost of repairs.
Payment of the filing fee was waived.
        {¶ 2} 2)       ODOT filed an investigation report requesting plaintiff’s claim be
dismissed, advising the claim was paid and settled by defendant, Office of Risk
Management.         ODOT provided a copy of a “Release For Property Damage Only”
document signed by plaintiff acknowledging his property damage claim had been
satisfied and releasing ODOT from any liability claim.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       R.C. 2743.02(D) in pertinent part states: “Recoveries against the
state shall be reduced by the aggregate of insurance proceeds, disability award, or
other collateral recovery received by the claimant.” Upon review, the court finds that the
money received by plaintiff is a recovery from a collateral source.


                                Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




SHAWN JACKSON

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION, et al.

      Defendants

       Case No. 2010-02634-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
The court shall absorb the court costs for this claim.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:
Shawn Jackson                    Jolene M. Molitoris, Director
1712 Campbell Drive              Department of Transportation
Ironton, Ohio 45638              1980 West Broad Street
                                 Columbus, Ohio 43223
Office of Risk Management
3200 Surface Road
Columbus, Ohio 43228-1395

RDK/laa
7/15
Filed 7/28/10
Sent to S.C. reporter 11/15/10